Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

	This action is issued in response to application filed 8/28/2020 which is a CON of application 16/233,733 filed December 27, 2018 claiming priority of provisional application No. 62/737569 filed September 27, 2018.
	Claims 1-20 were canceled. Claims 21-40 were added.	
	Claims 21-40 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10762053. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the table below;
Instant application
10762053
Claims 21, 28, and 36, recites A computer system, and a method for synchronizing digital item containers, the computer system comprising a digital portfolio application running on one or more computing devices, and coupled to a communication network for 



Claims 21, 28, and 36 of the instant application as recited Claims 21, 28, and 36, recites A computer system, and a method for synchronizing digital item containers, the computer system comprising a digital portfolio application running on one or more computing devices, and coupled to a communication network for communication with a first application and a second application, the digital portfolio application being configured to execute digital portfolio instructions is a variation of  A computer system for synchronization for cross-context digital item containers and collaboration, comprising a digital portfolio application running on one or more computing devices, and coupled to a communication network for communication with a first application and a second application, the digital portfolio application, which when executed perform steps of: 
receiving, from the first application, a request to alter a digital item stored at a first digital portfolio; in response to receiving the request to alter the digital item from the first application, altering the digital item in the first digital portfolio in accordance with the request is a variation of receiving a user command, from a first application, associated with a first user account, running on one or more computing devices, to share a particular digital item from a first portfolio of digital items associated with the first user account with a second portfolio of digital items associated with a second user account, wherein the first portfolio of digital items includes one or more digital items that were copied into the first portfolio of digital items based on other received user commands from one or more other applications; 
in response to altering the digital item in the first digital portfolio, identifying that a digital copy of the digital item was shared with the second application and stored in a second digital portfolio; in response to identifying that the digital copy of the digital item is stored in the second digital portfolio, sending an indication to the second application comprising the alteration to the digital item is a variation of determining, with respect to the second portfolio of digital items, whether to accept the alteration of the particular digital item; when it is determined to alter the particular digital item in the second portfolio of digital items, applying the alteration to the particular digital item in the second portfolio of digital items, and storing a confirmation of the acceptance of the alteration in the second portfolio of digital items; 
receiving a confirmation from the second application that the alteration to the digital copy of the digital item was accepted; and in response to receiving the confirmation, updating is a variation of when it is determined to alter the particular digital item in the second portfolio of digital items, applying the alteration to the particular digital item in the second portfolio of digital items, and storing a confirmation of the acceptance of the alteration in the second portfolio of digital items.
Claims 1, 4, and 13, of US Patent No. 10762053 recites
 A computer system for synchronization for cross-context digital item containers and collaboration, comprising a digital portfolio application running on one or more computing devices, and coupled to a communication network for communication with a first application and a second application, the digital portfolio application being configured to execute digital portfolio instructions, which, when executed perform a method of: 
receiving a user command, from a first application, associated with a first user account, running on one or more computing devices, to share a particular digital item from a first portfolio of digital items associated with the first user account with a second portfolio of digital items associated with a second user account, wherein the first portfolio of digital items includes one or more digital items that were copied into the first portfolio of digital items based on other received user commands from one or more other applications; 
in response receiving the user command to share the digital item in the first portfolio of digital items to the second portfolio of digital items, making a digital copy of the particular digital item and placing that digital copy of the particular digital item in the second portfolio of digital items; 

in response to receiving the request to alter the particular digital item in the first portfolio of digital items, altering the particular digital item in the first portfolio of digital items; in response to altering the particular digital item in the first portfolio of digital items, determining with whom to share the alteration of the particular digital item in the first portfolio of digital items based on with what portfolio of digital items the particular digital item had previously been shared, wherein determining with whom to share the alteration of the particular digital item comprises determining with whom to share the alteration of the particular digital item based at least in part on previous acceptances of alterations; 
when it is determined to share the alteration of the particular digital item with the second portfolio of digital items, sharing the alteration of the particular digital item with a second digital portfolio application associated with the second portfolio of digital items; 
determining, with respect to the second portfolio of digital items, whether to accept the alteration of the particular digital item; when it is determined to alter the particular digital item in the second portfolio of digital items, applying the alteration to the particular digital item in the second portfolio of digital items, and storing a confirmation of the acceptance of the alteration in the second portfolio of digital items.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
20130173711 Pignatelli related to professional portfolio sharing application.
20180300324 Ziraknejad et al. related to contextual relevant document recommendations.
10540404 Dang et al. related to forming a document collection in a document management and collaboration system.


Point of Contact

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        December 29, 2021